DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 23 July 2019.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 29 July 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Election/Restrictions
The election of species set forth in the Office Action of 3 December 2020 is withdrawn.  Notably, the elected species b (figs. 41-43) is not deemed to read on claims as presently drafted.  However, as will be explained below in the 35 USC 112 section, none of the other cited species, nor any of the embodiments of the specification, are deemed to read on the claims as currently presented.  As such, when the claims conform to a disclosed invention, and new election/restriction may be required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 18-19, each of the claims require “an electric lockout system configured to: permit said firing system to apply said firing motion to said firing member when… said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position”.  
The Applicant broadly alleged in their Remarks of 23 July 2021 that this claimed feature was disclosed within the Specification and that it could be used with various embodiments.  However the Applicant failed to provide a single specific example of such although they were invited to do so.  The Examiner having reviewed the entire length of the instant disclosure in unable to locate this feature in any disclosed embodiment (let alone species b).  
The closest the instant Specification comes to disclosing the above claimed feature is in paragraphs 0246, 0249 and 0265-0266.  In paragraphs 0246 and 0249, it notes that there is a “memory device 2001” which records data from the “anvil closure 
In paragraphs 0265-0266 it notes that there is a “process flow 2200”, but does not put this process flow as being a part of a control system (Paragraph 0044 notes this process flow as “a method for operating the instrument”, but does not disclose that it is part of a control system or an electronic lockout).  It is noted that box 2208 and 2210 check to see if the anvil is closed, but there is nothing written citing that firing will not take place if the anvil is not closed.  This clamping information is recorded in the memory 2001 which is used as part of a feedback to the user but is not disclosed to perform any function as an electronic lockout.  As such, there does not appear to be an electronic impediment to firing the device in an unclamped position should the operator choose to ignore the recorded data and feedback.
For these reasons, the 35 USC 112a rejection of record is maintained.  The Applicant is again invited to provide specific examples of where the claimed subject matter is supported.  However, as it presently stands, it appears that the preliminary amendment to the claims on 3 April 2020 incorporated new matter into the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich in view of Shelton, IV et al. (PG Pub 2005/0006431 A1) hereinafter referred to as Shelton in view of Whitman et al. (PG Pub 2003/0050654 A1) hereinafter referred to as Whitman.
Regarding claim 18, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
an end effector cartridge assembly (317), comprising: 
a first jaw (318);
a second jaw (320), wherein said first jaw is movable relative to said second jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a fastener cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a firing motion to said firing member to eject said fasteners from said fastener cartridge body; and 
an electronic lockout system (pg. 12 lines 22-27; pg. 18 lines 4-13) configured to permit or prevent the cartridge from being fired under sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a firing motion to said firing member to eject (via 41) said fasteners (47) from said fastener cartridge body, wherein said firing member is movable between an unfired position (fig. 4) and a fired position (fig. 5) during said firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said firing motion to hold said second jaw in said dosed position during said firing motion, paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the firing member of Shelton.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich discloses an electronic lockout system, but fails to disclose the lockout is configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position; and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition.
However, Whitman teaches a surgical instrument (fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a firing system (80, 264) including a firing actuator (320) and an electronic lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed #1134; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 74-75, 79-80 – This step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition (184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the electronic lockout of Whitman with the electronic lockout of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and checking to see if the cartridge was in a fireable state prior to firing.  Doing each of these would increase the safety of the device by making sure the tissue was fully clamped and ensuring the cartridge was ready to be used and properly loaded.

Regarding claim 19, Heinrich discloses a surgical fastening instrument (figs. 3 and 7; pg. 24 lines 4-18), comprising: 
318);
a second jaw (320), wherein said first jaw is movable relative to said second jaw between an open position and a dosed position (pg. 16 lines 8-17); 
a stapling assembly, comprising: 
a cartridge body (318a; pg. 15 lines 13-22; pg. 14 lines 26-27); and
staples removably stored in said cartridge body (pg. 15 lines 13-22; pg. 14 lines 26-27); 
a firing system (pg. 12 lines 27-34; pg. 26 lines 18-19) including a firing actuator (612; pg. 25 lines 12-21);
a firing member (pg. 26 lines 18-19 – “the assembly member responsible for pushing the staples out of the cartridge”), wherein said firing system is configured to impart a firing motion to said firing member to eject said staples from said cartridge body; and 
an electronic lockout system (pg. 12 lines 22-27; pg. 18 lines 4-13) configured to permit or prevent the cartridge from being fired under sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).

Heinrich discloses a firing member, but fails to disclose the firing member having first and second cam surfaces engaging said first and second jaws during the firing motion.
However, Shelton teaches a surgical instrument comprising a firing member (14), wherein said firing system is configured to impart a firing motion to said firing member to eject (via 41) said staples (47) from said cartridge body, wherein said firing member is fig. 4) and a fired position (fig. 5) during said firing motion (paragraph 39), wherein said firing member comprises a first cam (44, 46) configured to engage (paragraph 39) said first jaw (16) and a second cam (38) configured to engage (via 42; paragraph 39) said second jaw (18) during said firing motion to bold said second jaw in said closed position during said firing motion, and wherein said second jaw is moveable into said open position when said firing member is retracted back to said unfired position after said firing motion (paragraph 39; when in retracted position of fig. 4, cam 38 is not in slot 42 and will not interfere with the opening of the jaw).
Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Heinrich with the firing member of Shelton.  Incorporating the firing member of Shelton would have also been obvious so as to ensure the staples were deployed evenly and continuously and that the anvil and cartridge maintained proper distance from one another during firing.

Heinrich discloses an electronic lockout system, but fails to disclose an electronic lockout system configured to: permit said firing system to apply said firing motion to said firing member when said stapling assembly is in an fireable condition and said second jaw is in said closed position; prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position; and prevent said firing system from applying said firing motion to said firing member when said stapling assembly is not in said fireable condition.
fig. 7; paragraphs 39, 51 – “a linear surgical stapler”), comprising a firing system (80, 264) including a firing actuator (320) and an electronic lockout system (figs. 7 and 13-16) configured to: permit said firing system to apply said firing motion to said firing member when said end effector cartridge assembly is in an fireable condition and said second jaw is in said closed position (#1134; paragraphs 78 – “A condition that the hardware current limit has been exceeded is indicative that the stapling operation has been successfully completed”; paragraph 74-75, 79-80 – This step of allowing for the firing to happen is only after both steps 1004 and 1104 have been passed); prevent said firing system from applying said firing motion to said firing member when said second jaw is in said open position (106, 1104; paragraph 58, 74); and prevent said firing system from applying said firing motion to said firing member when said end effector cartridge assembly is not in said fireable condition (184, 1004, 1108; paragraphs 52, 63, 75 – cartridge is deemed fireable if its number of uses has not been determined to exceed the threshold amount and/or if the cartridge is present in the surgical device).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the electronic lockout of Whitman with the electronic lockout of Heinrich.  Heinrich is concerned about electrical control of a surgical device based on sensed parameters and Whitman teaches a known means of having the motor controlled to allow for the end effector to be fully clamped before firing and checking to see if the cartridge was in a fireable state prior to firing.  Doing each of these would increase the safety of the device by making sure the .

Response to Arguments
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s traversal of the 35 USC 112a/1st paragraph rejection above the Office points to the detailed response above in paragraph 6 which addresses the Applicant’s arguments.
Regarding the 35 USC 103 rejection, the Applicant argues that Whitman is non-analogous because the teachings are that of a circular stapler.  To this point the Office notes that Whitman specifically cites (paragraphs 39, 51 – “a linear surgical stapler”) that the surgical instrument can be, among other types, a “linear surgical stapler”.  Heinrich is already concerned with the firing of a linear surgical stapler via a motorized system.  While there are differences between linear and circular staplers, both stapler types (and incidentally both references) are concerned with the problems of clamping, firing, and, in these specific cases, ensuring the proper motorized control of the firing motion.  Heinrich teaches a linear stapler making use of an electronic lockout based on sensed conditions (pg. 12 lines 22-27; pg. 18 lines 4-13).  Heinrich does note that the distance between first and second jaw members is measured (pg. 16 lines 3-7), but does not specifically disclose using this information as one of the parameters of the electronic lockout.  Whitman, while using the example of a circular stapler, notes how a motor control system for a surgical stapler can be used for creating an electronic lockout based on the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731